 In the Matterof THE BELDEN BRICKCO.,EMPLOYERandUNITEDBRICKAND CLAYWORKERS OF AMERICA(AFL),PETITIONERCase No. 8-R-2087.-Decided July 18,1946Messrs. Dan M. Belden, B. B. Wentz, J. H. Walker, Paul Belden,Jr.,andWilliam H. Belden,all of Canton, Ohio, for the Employer.Messrs.Howard R. Hill,of Philadelphia, Ohio, andJoe Bat-,tista,of Waynesburg, Ohio, for the Petitioner.M. Arthur Christopher, Jr.,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, hearing in this case was held at Canton,Ohio, on May 21,1946 ' before George F. Hayes, Trial Examiner. TheTrial Examiner's rulings made at the hearing are free from prejudicialError and are hereby affirmed.Upon the entire record in the case, the National Labor RelationsBoard makes the following :FINDINGS OF FACT1.THEBUSINESS OF THE EMPLOYERThe Belden Brick Co. is an Ohio corporation with general officesin Canton, Ohio, and plants located at Canton, Uhrichsville, PortWashington, and Somerset, Ohio.This proceeding is concerned onlywith the plant located at Canton, Ohio, which is engaged in the manu-facture of face brick, common brick, acid-proof brick, floor brick,and silo brick.During the past fiscal year, 25 percent of the operatingmaterials used by the Company at its Canton plant was purchasedfrom sources outside the State of Ohio.During the same period, the.Company's total sales receipts at the Canton plant were approxi-mately $21,000 of which amount 70 percent represented sales to cus-tomers outside the State.The Employer admits and we find that it is engaged in commercewithin the meaning of the National Labor Relations Act.69 N. L. R. B., No. 80.645 646DECISIONS OF NATIONAL LABOR RELATIONS BOARDII.THEORGANIZATION INVOLVEDThe petitioner is a labor oragnization affiliated with the AmericanFederation of Labor claiming to represent employees of the Employer.III.THE QUESTION CONCERNING REPRESENTATIONThe Employer refuses to recognize the Petitioner as the exclusivebargaining representatives of employees of the Employer until thePetitioner has been certified by the Board in an appropriate unit.We find that a question affecting commerce has arisen concerningthe representation of employees of the Employer, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.TIIE APPROPRIATE UNITThe Petitioner seeks a unit composed of all production and main-tenance employees of the Company at its Canton, Ohio, plant, ex-cluding clerical and supervisory employees, and requests further that,.if an election is directed and results in its certification by the Board asbargaining representative for these employees, the Board then con-solidate into one single unit the production and maintenace employeesat the Canton plant and at each of the other three plants, viz, Uhrichs-ville,Port Washington, and Somerset, where its affiliates are separ-atelyrecognized as collective bargaining representatives.TheCompany, while agreeing that the unit of production and maintenanceemployees sought at the Canton plant is appropriate, opposes the con-solidation into one unit of all the production and maintenance em-ployees at its plants.Inasmuch as no representative has yet been certified by the Boardas the result of this proceeding and no request has been made uponthe Company to bargain on behalf of the employees in the Cantonplant along with the employees in the other three plants, we will denythe Petitioner's request, at this time as premature; without passingupon the merits of it.We shall, however, in accordance with theagreement of the parties, establish a unit of production and mainte-nance employees at the Canton plant.'Accordingly, we find that all production and maintenance em-ployees of the Employer at its Canton, Ohio, plant, excludingclerical1SeeMatter of Chrysler Corporation,28 N. L. R. B. 1038, and 37 N. L. R. B. 877.2Subsequent to the hearing, the Employer filed with the Board a motion to dismiss thepetition on the ground that it "presents a moot problem."The Employerbasesitsmotionon the fact that since the hearing another labor organization has filed withthe Board apetition for investigation and certification of representatives at its Port Washington andUhrichsville plants.Inasmuch as the latter petitionin noway affects the employees atthe Canton plant, it is obvious that the question concerning the representation of theseemployees is not moot.Accordingly, we find no merit in the Employer's positionand shalldeny the motion to dismiss. THE BELDEN BRICK CO.647employees, and all supervisory employees with authority to hire, pro-mote, discharge,discipline,or otherwise effect changes in the statusof employees,or effectively recommend such action,constitute a unitappropriate for the purposes of collective bargaining within the mean-ing of Section 9 (b) of the Act.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with The Belden Brick Co., Canton,Ohio, an election by secret ballot shall be conducted as early as possible,but not later than thirty(30) days from the date of this Direction,under the direction and supervision of the Regional Director for theEighth Region, acting in this matter as agent for the National LaborRelations Board, and subject to Article III, Sections 10 and 11, ofNational Labor Relations Board Rules and Regulations-Series 3,as amended,among the employees in the unit found appropriate inSection IV, above, who were employed during the pay-roll periodimmediately preceding the date of this Direction,including employeeswho did not work during said pay-roll period becausetheywere illor on vacation or temporarily laid off,and including employees inthe armed forces of the United States who present themselves in per-son at the polls, but excluding those employees who have since quitor been discharged for cause and have not been rehired or reinstatedprior to the date of the election,to determine whether or not they de-sire to be represented by United Brick and Clay Workers of America(AFL), for the purposes of collective bargaining.CHAIRMAN HERZOG took no part in the consideration of the aboveDecision and Direction of Election.